          Case 1:21-cr-00466-LAK
             Case                Document
                   1:21-cr-00466-LAK      14-1 Filed
                                      Document  15 09/14/21   Page 1 of
                                                     Filed 09/15/21     6 1 of 6
                                                                     Page



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STA TES OF AMERICA                                                       Protective Order

                 V.                                                             21 Cr. 466 (LAK)

 LORENZO TORRES,

                            Def endant.



         Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed.    R Crim P 16, the Court hereby
finds and orders as follows :

         1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information ("ESI"}, pursuant

to   Federal Rule of Crjmjna) Procedure 16, 18 U.S,C.      §   3500, and the Government's general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government's disclosure material may include

material that (1) affects the privacy and confidentiality of individuals and entities; (2) would

impede, if prematurely disclosed, the Government's ongoing investigation of uncharged

individuals; and (3) is not authorized to be disclosed to the public or disclosed beyond that which

is necessary for the defense of this criminal case.

         2. Sensitive Disclosure Material. Certain of the Government's disclosure material,

referred to herein as "Sensitive Disclosure Material," contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. Materials to be
            Case
         Case     1:21-cr-00466-LAK
              1:21-cr-00466-LAK      Document
                                Document       15 09/14/21
                                         14-1 Filed Filed 09/15/21  Page
                                                             Page 2 of 6 2 of 6




produced by the Government and which contain Sensitive Disclosure Material may be designated

as "Sensitive Disclosure Material" by the Government and conspicuously marked as such, either

by marking the materials themselves; the file names of the materials; or the folders containing the

materials, with the words "Sensitive Disclosure Material." The Government's designation of

material as Sensitive Disclosure Material will be controlling absent contrary order of the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation or the need

for substantial redaction. It will also afford the defense prompt access to those materials, in

substantially unredacted form, which will facilitate the preparation of the defense.

       4. Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       5. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel ("the defense") other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material or Sensitive Disclosure Material on any Internet site or network site' to which persons

other than the parties hereto have access, and shall not disclose any disclosure material to the media

or any third party except as set forth below.




1
 This does not prohibit counsel for the defendant from using secure private web services, such as
"Drop Box," to store disclosure material or Sensitive Disclosure Material, provided that the only
people with access to such services are those authorized herein to receive disclosure material or
Sensitive Disclosure Material, or to transfer such material to such authorized recipients.
                                                  2
            Case
         Case     1:21-cr-00466-LAK
              1:21-cr-00466-LAK      Document
                                Document       15 09/14/21
                                         14-1 Filed Filed 09/15/21  Page
                                                             Page 3 of 6 3 of 6




       6. Disclosure material that is not Sensitive Disclosure Material may be disclosed by counsel

to: (a) the defendant for purposes of defending this action, (b) personnel for whose conduct counsel

is responsible, i.e., personnel employed by or retained by counsel, as needed for purposes of

defending this action; or (c) prospective witnesses for purposes of defending this action.

        7. Sensitive Disclosure Material may be disclosed by counsel to the defendant and to

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, as needed for purposes of defending this action; however, Sensitive Disclosure Material

shall be kept in the sole possession of counsel or personnel for whose conduct counsel is

responsible; shall not be reviewed or maintained by the defendant outside the presence of counsel

or personnel for whose conduct counsel is responsible (except when a defendant is reviewing

Sensitive Disclosure Material at counsel's office); and shall not be copied or otherwise recorded

by the defendant.

        8. The Government may authorize, in writing, disclosure of disclosure material and

Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order

of this Court.

        9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

Sensitive Disclosure Material pertinent to any motion before the Court should initially be filed

under seal, absent consent of the Government or Order of the Court. All filings should comply

with the privacy protection provisions of Fed,   R Crim P 49 1.



                                                  3
              Case 1:21-cr-00466-LAK
         Case 1:21-cr-00466-LAK       Document
                                Document 14-1 Filed1509/14/21
                                                        Filed 09/15/21   Page 4 of 6
                                                               Page 4 of 6




                            Disclosure and Protection of Seized ESI

        10. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, including from various cell phones belonging to, among

others, the defendant.

        11. Upon consent of all counsel, the Government is authorized to disclose to counsel for

the defendant, for use solely as permitted herein, the entirety of such seized ESI as the Government

believes may contain disclosure material ("the seized ESI disclosure material"). The defendant,

defense counsel, and personnel for whose conduct counsel is responsible, i.e., personnel employed

by or retained by counsel, may review the seized ESI disclosure material to identify items pertinent

to the defense. They shall not further disseminate or disclose any portion of the seized ESI

disclosure material except as otherwise set forth under this Order.

       12. This Order places no restriction on a defendant's use or disclosure, or the use or

disclosure by that defendant's counsel, of ESI that originally belonged to the defendant.

        13. Nothing in this Order prevents defense counsel from distributing any of the protected

materials in this Order, including ESI disclosure material, to or with a co-defendant's counsel

pursuant to a joint defense agreement, if the co-defendant's counsel has signed this Order.

                               Return or Destruction of Material
        14. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,
including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
                                                  4
            Case
         Case     1:21-cr-00466-LAK
              1:21-cr-00466-LAK      Document
                                Document        15 09/14/21
                                         14-1 Filed Filed 09/15/21  Page
                                                             Page 5 of 6 5 of 6




order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later, subject to defense counsel ' s obligation to retain client files under the Rules of

Professional Conduct. This provision does not apply to any disclosure material or ESI that belongs

to the defendant.

       15. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government's

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.




                                 [Remainder of Page Left Blank]




                                                5
               Case
            Case     1:21-cr-00466-LAK
                 1:21-cr-00466-LAK      Document
                                   Document       15 09/14/21
                                            14-1 Filed Filed 09/15/21  Page
                                                                Page 6 of 6 6 of 6




                                       Retention of Jurisdiction

          16. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO :

      AUDREY STRAUSS
      United States Attorney
      Southern District of New York


by:     _k~f ~                                          Date:       9/9/2021
      Mitzi S. Steiner / Samuel P. Rothschild
      Assistant United States Attorneys


                                                                   9/14/2021
                                                        Date:
      Raoul Zaltzberg, Esq.
      Counsel for Lorenzo Torres


SO ORDERED :

Dated: New York, NyW York
       September ii, 2021




                                                   6
